Title: From Thomas Jefferson to Thomas Cooper, 11 December 1823
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monto
Dec. 11. 23.
I duly recd your favor of the 23d Ult. as also the 2 pamphlets you were so kind as to send me. that on the tariff I observed was soon reprinted in Ritchie’s Enquirer: I was only sorry he did not postpone it to the meeting of Congress when it would have got into the hands of all the members  and could not fail to have great effect, perhaps a decisive one. it is really an extraordinary proposition that the Agricultural, mercantile & navigating classes should be  taxed to maintain that of manufactures. § that the doctrine of materialism was that of Jesus himself was a new idea to me. yet it is proved unquestionably we all know it was that of some of the early Fathers. I hope the physiological part will follow. in spite of the prevailing fanaticism reason will make it’s way. I confess that it’s reign is at present appalling. general education is the true remedy, and that most happily is now generally encouraged. the story you mention as gotten up by your opponents of my having advised the trustees of our University to turn you out as a Professor is quite in their stile of barefaced  mendacity. they find it so easy to obliterate the reason of mankind that they think they may enterprize safely on his memory also. for it was the winter before the last only that our annual report to the legislature, printed in the newspapers stated the precise ground on which we relinquished your engagemt with  our Central college. and, if my memory does not decieve me it was on your own proposition that the time of our getting into operation being  postponed indefinitely, it was important to you not to lose an opportunity of fixing yourself permanently, and that they should  father on me too  the motive  for this  dissension, than whom no man  living cherishes a higher  estimation of your worth, talents & information. but so it  the world goes. man is fed with fables thro’ life, leaves it in the belief he has known something of what has been passing, when in truth he has known nothing but what has passed under his own eye. and who are the great decievers? those who solemnly pretend to be the depositories of the sacred truths of God himself.  I will not believe that the liberality of the state to which you are rendering services in science which no other man in the union is qualified to render it, will suffer you to be in danger from  a set of Conjurers.—I note what you say of mr Finch, but the moment of our commencement is as indefinite as it ever was.  affectionately & respectfully yours.